REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 28
           The prior art of record neither anticipates nor renders obvious the combination of: a method for a mobile ordering device for use with a commerce system that is for processing a request for a service having at least one radio frequency identification transmission device at a point of advertising the service, the at least one radio frequency identification transmission device being configured to transmit a wireless identification transmission signal representing information pertaining to the service, the commerce system for receiving and processing a user identification particular to the mobile ordering device and responding by communicating information, the information associated with the transmission of the wireless identification transmission signal, the commerce system comprising a data storage structure with account information and the user identification particular to the mobile ordering device, the account information including credit or cash card numbers, the commerce system configured to generate in return an electronic confirmation, the method of the mobile ordering device comprising: receiving with a radio frequency identification reader from the at least one radio frequency identification transmission device the wireless identification transmission signal representing information pertaining to the service; with a processor, processing the information pertaining to the service read from the wireless identification transmission signal; and transmitting a signal to the radio frequency identification transmission device; wherein: the mobile ordering device (a) accepts input from a user, (b) activates an electronic wireless transaction based on the information from the wireless identification transmission signal, the electronic wireless transaction comprising the user identification particular to the mobile ordering device, the electronic wireless transaction concerning a purchase, the accepted input comprising an indication of a confirmation of the purchase, and (c) transmits for the electronic wireless transaction, wherein the electronic wireless transaction is completed with the commerce system.
			
      Regarding claims 1 and 12
 	Claims 1 and 12 are each parallel in subject matter to the feature noted above with respect to claim 28 and are allowable for reasons similar to those provided for claim 28.  

A Non Patent Literature search was conducted and no relevant art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(I) US 7,797,204 to Balent discloses a distributed personal automation and shopping method, system and process. The system for improving the buying, selling, and managing of goods and services, completion of tasks, and attending events or keeping appointments may be further described as follows, and the system includes, at least one keyless data entry device and means of capturing said goods, services, events, appointments, and task data using a mouse, keyboard, voice or handwriting recognition, barcode scanner, radio frequency identification (RFID) tag reader; at least one programmable data processor including a CPU, memory, nonvolatile data storage, and input/output peripherals; with a means for accepting data from human and keyless data entry devices, the means being one of a mouse, keyboard, voice or handwriting recognition, port for downloading or receiving barcode scanner or RFID tag data; a means for retrieving or selecting other goods, services, events, appointments, and task data, the means being the data processor with a scanner capture package or other barcodes or RFID tag; a means for manipulating or transforming available goods, services, events, appointments.

(II) US 20040030601 to Pond et al. discloses a system for facilitating electronic payments in a food service setting using a mobile device. The mobile device interacts with a proximity reader to verify user upon entry into a food establishment and the rest of the transaction such as ordering items and paying for said items is accomplished using messaging. In one embodiment of the invention, cover 100 as a means of data transfer in passive mode and mobile station 4 are passed inside an EM field created by reader/interrogator. As is known in the art, the interrogator may transmit at a first frequency and the transponder may reply at a second frequency. The signals are modulated in order that encoded data may be transferred between reader/interrogator and transponder. Cover with mobile station combination 104 comes within this field. Cover 100 then responds to provide reader/interrogator with information such as electronic identification mobile station phone number and the like. The reader/interrogator may also send a code to a register of MCU instructing phone to go to passive mode. Since information regarding user's mobile station phone number may be provided to the reader/interrogator, user's mobile station may receive a Short Message Service (SMS) message at some point after RFID validation when customer is safely away from the fueling area.

(III) US 20040093281 to Silverstein et al. discloses a remote purchasing system and method. When an RFID tag passes through the electromagnetic zone, it detects the reader's activation signal. The reader decodes the data encoded in the tag's integrated circuit (silicon chip) and the data is passed to the host computer for processing. RFID tags come in a wide variety of shapes and sizes. Animal tracking tags, inserted beneath the skin, can be as small as a pencil lead in diameter and one-half inch in length. The tags are categorized as either active or passive. Active RFID tags are powered by an internal battery and are typically read/write. Passive RFID tags operate without a separate external power source and obtain operating power generated from the reader. Passive tags are consequently much lighter than active tags, less expensive, and offer a virtually unlimited operational lifetime, although they have shorter read ranges than active tags and require a higher-powered reader.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625